Title: Thomas Jefferson to John L. Thomas, 24 July 1812
From: Jefferson, Thomas
To: Thomas, John L.


          
            Sir Monticello July 24. 12. 
            In the year 1804. Charles Henderson executed a deed to Craven Peyton to which you were a witness. this deed was proved in court by the two other witnesses, and has remained unrecorded ever since for want of your attestation. as I hold the land under that deed I request the favor of you to attend our next court and in order to compleat the proof, that it may be committed to record. lest I should not have an opportunity of writing to you, I desired the clerk to issue a summons, but for greater certainty have concluded to send this by a special messenger. your compliance will oblige Sir
            Your humble servtTh: Jefferson
          
          
            P.S. should any thing prevent my being at Court, have the goodness to apply to the clerk at the court table.
          
        